Citation Nr: 1428357	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability or as due to exposure to herbicides.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability or as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the Veteran's claims in March 2011, September 2012, and August 2013 for additional development.  These matters have been returned to the Board for appellate review.


FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.

2. The probative, competent evidence does not demonstrate that the Veteran has a right knee disability or left knee disability for which presumptive service connection is warranted based on in-service exposure to herbicides.

3. The probative, competent evidence does not establish that the Veteran experienced symptoms of degenerative joint disease of the right knee or left knee during active duty or continuous symptoms of degenerative joint disease of the right knee or left knee since separation from active duty, or that degenerative joint disease of the right knee or left knee manifested within one year of separation from active duty.

4. The probative, competent evidence does not demonstrate that a right knee or left knee disability is causally or etiologically related to active duty, to include as due to exposure to herbicides.

5. The probative, competent evidence does not demonstrate that a right knee or left knee disability is causally or etiologically related to or aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability, to include as secondary to a service-connected disability or as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2013).

2. The criteria for service connection for a left knee disability, to include as secondary to a service-connected disability or as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Multiple letters, to include letters dated in May 2006, July 2006, January 2007, October 2007, and September 2008, satisfied the duty to notify provisions with respect to the claim of entitlement to service connection on direct and secondary bases and based on exposure to herbicides and also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Following the issuance of the October 2007 and September 2008 letters, the Veteran's claims were re-adjudicated in Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).

In addition, the record contains the Veteran's service treatment records, VA treatment records, identified private treatment records, records from the U.S. Department of Labor's Office of Workers' Compensation Programs, and lay evidence.  In March 2011, September 2012, and August 2013, the Board remanded the Veteran's claims, in part, to obtain the pertinent records from the U.S. Department of Labor's Office of Workers' Compensation Programs and Dr. S. Schneiderman.  The record includes the requested evidence.  In addition, the August 2013 Board remand directed that the Veteran be scheduled for a VA examination to determine the etiology of his right and left knee disabilities.  The evidence shows the Veteran did not report for the VA examinations scheduled for July 2012 and November 2013.  38 C.F.R. § 3.159(c)(4).  The record does not demonstrate that the Veteran has presented good cause for failing to attend the examinations, nor has he requested to have the examinations rescheduled.  As such, scheduling additional examinations in this case is not required.  38 C.F.R. § 3.655 (2013); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Therefore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his right and knee left disabilities are causally related to active duty, to include as due to exposure to herbicides.  Alternatively, he contends that his knee disabilities are causally related to and/or aggravated by at least one of his service-connected disabilities.  The Veteran is service-connected for posttraumatic stress disorder; hypertension; chronic lumbar strain; photodermatitis; status post gunshot wound, right great toe with fracture; and status post fractures, third, fourth, and fifth metacarpals of the left hand.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As degenerative joint disease (arthritis) is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are applicable to this case.   In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.

The evidence demonstrates multiple diagnoses of right and left knee disabilities, to include degenerative joint disease, during the pendency of the appeal.  As such, the Board finds the Veteran has established current disabilities for service connection purposes.  In addition, service personnel records demonstrate that the Veteran served in the Republic of Vietnam, and therefore, he is presumed to have been exposed to herbicides during active duty.  However, the evidence does not reflect a diagnosis of a presumptive disease that results from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  In addition, service treatment records do not demonstrate a diagnosis of degenerative joint disease.  A July 1997 magnetic resonance imaging scan of the Veteran's left knee revealed arthritis approximately nine years following his separation from service, while the evidence indicates arthritis in the right knee was not formally found until November 2001, 13 years after active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the medical evidence does not show that degenerative joint disease manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection may not be granted on a presumptive basis.  

With respect to an in-service injury for direct service connection purposes, service treatment records dated in August 1978 reflect diagnoses of a muscle sprain to the right lateral thigh and a left quad contusion.  Service treatment records from August 1980 indicate the Veteran suffered trauma to the left knee; X-ray examination, however, revealed a normal left knee.  An April1984 service treatment record shows a diagnosis of cellulitis of the right leg after the Veteran hit his right medial shin, and the Veteran also reported left leg pain that same month.

As noted above, the Veteran did not report for two scheduled VA examinations, and here, the Board finds the evidence does not include a competent, medical opinion relating any diagnosed knee disability to active duty, to include exposure to herbicides.  The Board acknowledges a March 1999 VA orthopedic surgery outpatient note, which reflects the Veteran's reports that he injured his left knee in the military in approximately 1980.  After reviewing the Veteran's reported medical history, the VA physician stated that the Veteran's history was certainly a likely scenario that could lead to degenerative joint disease.  He opined that it was very possible that he did sustain a small meniscus tear in 1980 when he fell and injured his knee.  The VA physician also opined that over the years, an untreated meniscus tear did usually lead to progressive degenerative joint disease, although the symptoms could be quite minimal for several years, depending on the nature of the tear.  Eventually the tear extended and degenerated, causing more mechanical symptoms.  The VA physician found that although he could not conclusively prove that that was what had happened in this case, the scenario was certainly quite possible.  

However, the United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).  Here, the Board finds the March 1999 VA physician's opinion uses inconclusive language (i.e. likely, possible, and could) and therefore is inadequate for purposes of determining service connection.  The only other medical evidence commenting on a possible nexus to the Veteran's active duty service is a July 2004 private treatment record from Dr. Dauphine, who reported that any connection to service was not known.

In addition, the record indicates the Veteran's current right knee disabilities are directly related to an August 2000 work-related injury.  Private treatment records reflect the Veteran injured his right knee at work in August 2000, and subsequent private treatment records show the Veteran denied any other injury to his right knee.  Private physicians also stated that the Veteran's right knee disabilities were related to a work injury, and the Veteran was awarded Workers' Compensation for his right knee injury.  Further, the evidence indicates the Veteran filed a Workers' Compensation claim for an injury to his left knee as well, asserting that his left knee disabilities were directly related to his work for the United States Postal Service.  Records from the Department of Labor's Office of Workers' Compensation Programs show the Veteran denied any other knee injuries unrelated to work.  Therefore, the Board finds the competent medical evidence does not demonstrate that a right knee or left knee disability is causally related to active duty, to include as due to exposure to herbicides.    

Furthermore, the record does not contain a competent opinion indicating that a current knee disability is proximately due to or aggravated by a service-connected disability.  A review of VA treatment records and private treatment records does not reveal any comments or opinions concerning a relationship between the Veteran's current knee disabilities and his service-connected disabilities.  In July 2004, Dr. Dauphine reported that he did not know of any connection between the Veteran's bilateral degenerative joint disease of the knees and his back condition.  
 
The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a knee disability, to include degenerative joint disease.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of these knee disabilities, to include a relationship to exposure to herbicides, is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a knee disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value with respect to service connection on a direct basis.

Additionally, the Board recognizes the Veteran's assertions that his knee disabilities are related to his service-connected chronic lumbar strain and/or right great toe with fracture.  Again, the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation of a knee disability.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the evidence does not contain a competent medical opinion establishing the requisite nexus for secondary service connection.

The Board also notes that the evidence demonstrate a diagnosis of degenerative joint disease (arthritis) and that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced right and left knee pain since any in-service event or injury.  Service treatment records do not demonstrate any complaints of or treatment for a right knee condition, and only one August 1980 record reflects complaints of left knee pain, with the subsequent X-ray examination revealing a normal left knee.  In addition, VA examination reports from October 1988 and July 1995 do not reveal any complaints concerning the Veteran's knees.  In addition, a July 1997 private treatment record shows the Veteran did not remember any specific history of an injury to his left knee, and the evidence overwhelmingly indicates that the Veteran's right knee disability had its onset in August 2000, when he injured it at work.  

Further, the first notations of knee complaints are found in private treatment records dated in July 1997 and February 2000, approximately 9 years and 12 years, respectively, following separation from service.  These prolonged periods without complaints or treatment are evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the Board finds the Veteran's lay statements regarding the onset of his symptoms have been inconsistent during the pendency of the appeal.  As stated above, the Veteran has asserted that he has experienced knee pain since active duty.  However, according to the record, on multiple occasions he did not report any complaints concerning his knees, and he denied any other knee injuries besides work-related injuries on his Workers' Compensation claims in 2000 and 2001.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for a right knee disability and a left knee disability, to include as secondary to a service-connected disability or as due to exposure to herbicides, and a left knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


